

Exhibit 10.1
INCENTIVE PLAN
OF
CARRIZO OIL & GAS, INC.
PERFORMANCE SHARE AWARD AGREEMENT
(Officer)
THIS AGREEMENT (the “Agreement”) is effective as of the _____ day of _____, 20__
(the “Grant Date”), by and between Carrizo Oil & Gas, Inc., a Texas corporation
(the “Company”), and _____________ (the “Grantee”).
The Company has adopted the Incentive Plan of Carrizo Oil & Gas, Inc., as
amended and restated effective April 30, 2009 (as amended, modified or
supplemented from time to time, the “Plan”), by this reference made a part
hereof, for the benefit of eligible employees, directors and independent
contractors of the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the Plan.
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the performance shares
provided herein in order to provide Grantee with the potential to earn
additional remuneration for services rendered, to encourage Grantee to remain in
the employ of the Company or its Subsidiaries and to increase Grantee’s personal
interest in the continued success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.Grant of Performance Shares. Pursuant to the Plan and subject further to the
terms and conditions herein, the Company and Grantee enter into this Agreement
pursuant to which the Grantee has a target of ________ performance shares (the
“Target Award”) where each performance share represents the value of one share
of Common Stock or the cash equivalent thereof (“Performance Shares”). The range
of Performance Shares which may be earned by the Grantee is 0 to 200% of the
Target Award. Based on the Total Shareholder Return Performance Goal and the
Production Performance Goal set forth in this Agreement (together, the
“Performance Goals”), the Performance Shares will vest, if at all, and result in
the right to receive cash or shares of Common Stock in accordance with the terms
of this Agreement.
2.    Total Shareholder Return Performance Goal. Subject further to the
Production Performance Goal set forth in paragraph 3 below, awards of
Performance Shares will be paid to the Grantee, if at all, following the close
of the _____ year period beginning on the Grant Date and ending on 
____________, 20___ (the “Performance Period”) based upon the TSR (as defined
below) of the Company relative to the TSR for the Peer Companies for the
Performance Period (the "Total Shareholder Return Performance Goal").
“Peer Companies” means the companies listed on Schedule A. Any of the Peer
Companies that cease to be publicly traded on a recognized stock exchange during
the Performance Period will be removed from the Peer Companies for the
Performance Period. No companies may be added to the Peer Companies for the
Performance Period.

-1-

--------------------------------------------------------------------------------



Except as otherwise provided in paragraphs 4 and 5 below, total shareholder
return (“TSR”) for a company, including the Company, will be the result of the
average Fair Market Value (as defined in the Plan) for the [describe number of
days] prior to the end of the Performance Period, minus the Fair Market Value on
the Grant Date, plus dividends (cash or stock based on ex-dividend date) paid
per share of common stock during the Performance Period, divided by the Fair
Market Value on the Grant Date.
Following the close of the Performance Period, the Peer Companies and the
Company shall be ranked together based on their TSR for the Performance Period
from the highest TSR being number 1 to the lowest TSR being the number of Peer
Companies, including the Company. Based on the Company's relative TSR rank among
the Peer Companies for the Performance Period, Grantee will have earned
Performance Shares, subject to the Production Performance Goal set forth below,
as determined by the Company's rank as follows:
•
If the Company is ranked number 1, 200% of the Target Award

•
If the Company is ranked at the 75th percentile of the Peer Companies, including
the Company, 150% of the Target Award

•
If the Company is ranked at the 50th percentile or median of the Peer Companies,
including the Company, 100% of the Target Award

•
If the Company is ranked at the 25th percentile of the Peer Companies, including
the Company, 50% of the Target Award

•
If the Company is ranked below the 25th percentile of the Peer Companies,
including the Company, 0% of the Target Award

If the Company is ranked between any of these payout levels, the percentage
multiple of the Target Award will be linearly interpolated based on the actual
percentile ranking of the Company in relation to the payout levels. Any partial
shares will be rounded up to the next whole number.
3.    Production Performance Goal. Subject further to the Total Shareholder
Return Performance Goal set forth in paragraph 2 above, Awards of Performance
Shares will be paid to the Grantee, if at all, following the close of the
Performance Period, provided that the Committee has certified that [Describe
Production Performance Goal] (the “Production Performance Goal”).
4.    Payment of Performance Shares. Performance Shares earned for the
Performance Period will be issued to the Grantee only following (i) the
Committee's certification of the Company’s actual TSR relative to the Peer
Companies actual TSR for the Performance Period pursuant to the Total
Shareholder Return Performance Goal and (ii) the Committee’s certification that
the Company’s Production Performance Goal was achieved. If the Committee does
not certify that the Production Performance Goal was achieved, all Performance
Shares awarded under this Agreement shall be forfeited.
Notwithstanding the foregoing, subject to the provisions of paragraph 5 and the
applicable written employment agreement between the Grantee and the Company or
any Subsidiary, if any (the “Employment Agreement”), no Performance Shares shall
be payable unless the Grantee has been in the continuous employment of the
Company and its Subsidiaries through the last day of the Performance Period. A
change of employment is continuous employment within the meaning of

-2-

--------------------------------------------------------------------------------



this paragraph 4 provided that, after giving effect to such change, the Grantee
continues to be an employee of the Company or any Subsidiary.
Performance Shares payable to a Grantee will be paid in a lump sum distribution
of shares of Common Stock to the Grantee no later than thirty (30) days
following the last day of the Performance Period, except that (i) in the event
of a death that occurs during the first two (2) years of the Performance Period,
payment will be made on the thirtieth (30th) day following the date of death and
(ii) in the event of a Change in Control, payment will be made on the thirtieth
(30th) day following the date of the Change in Control. In the event this
paragraph is applicable, payout of the Performance Shares will be calculated as
described in paragraph 5 below.
For purposes of this paragraph 4, a lump sum distribution of shares of Common
Stock to the Grantee shall mean that the Company will deliver to the Grantee one
of the following, as determined in the Committee’s sole discretion: (i)
certificates representing the applicable number shares of Common Stock or cause
the applicable number of shares of Common Stock to be evidenced in book-entry
form in the Grantee’s name in the stock register of the Company maintained by
the Company’s transfer agent, (ii) cash equal to the Fair Market Value of the
applicable number of shares of Common Stock, or (iii) any combination of (i) or
(ii).
5.    Termination of Employment or Change in Control Prior to End of Performance
Period. Upon termination of the Grantee’s employment with the Company or any
Subsidiary (or the successor of any such company) for any reason prior to the
end of the Performance Period, all Performance Shares shall be immediately
forfeited to the Company; subject, however, to the provisions of the Employment
Agreement. Notwithstanding the provisions of the Employment Agreement, if (a) a
Change of Control has not occurred and (b) the Grantee (i) is terminated without
Cause (as defined in the Employment Agreement) or (ii) resigns for Good Reason
(as defined in the Employment Agreement) prior to the satisfaction of the
Performance Goals, no Performance Shares will be payable unless and until the
Performance Goals have been satisfied.
Notwithstanding the foregoing, in the event of the death or disability of the
Grantee during the Performance Period, either of which occurs before a Change in
Control, the Grantee (or estate) will receive a pro-rata payment (based on the
number of completed months during the Performance Period compared to the total
number of months in the Performance Period) based on actual results at the end
of the Performance Period. Notwithstanding, in the event of a death that occurs
during the first two (2) years of the Performance Period, such pro-rata payment
will be based on actual results through the date of death with the TSR
calculated based upon the average Fair Market Value for the fifteen (15) trading
days ending eleven (11) calendar days prior to the date of death.
In the event of a Change in Control, if less than one-half of the Performance
Period has elapsed with respect to an award of Performance Shares, then one
hundred percent (100%) of the Target Award for the Performance Period will be
paid to the Grantee, otherwise the greater of (i) one hundred percent (100%) of
the Target Award or (ii) the percentage corresponding to the actual performance
level achieved as of the date of the Change in Control, with the TSR calculated
based upon the average Fair Market Value for the fifteen (15) trading days
ending eleven (11) calendar days prior to the date of the Change in Control,
will be paid to the Grantee.
6.    No Ownership Rights Prior to Issuance of Shares of Common Stock; Dividend
Equivalents. Neither the Grantee nor any other person shall become the
beneficial owner of the

-3-

--------------------------------------------------------------------------------



shares of Common Stock underlying the Performance Shares, nor have any rights of
a shareholder (including, without limitation, dividend and voting rights) with
respect to any such shares of Common Stock, unless and until and after such
shares of Common Stock have been delivered to the Grantee as described in the
last subparagraph of paragraph 4.
7.    Transfer Restrictions. Except as expressly provided herein, the
Performance Shares are not transferable (voluntarily or involuntarily) other
than by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act, or the rules thereunder (a “QDRO”), and may not
otherwise be assigned, pledged, hypothecated or otherwise disposed of and shall
not be subject to execution, attachment or similar process. Upon any attempt to
effect any such disposition, or upon the levy of any such process, the award
provided for herein shall immediately become null and void, and the Performance
Shares shall be immediately forfeited.
Notwithstanding the foregoing, the Performance Shares are transferable by the
Grantee to (i) the children or grandchildren of the Grantee (“Immediate Family
Members”), (ii) a trust or trusts for the exclusive benefit of such Immediate
Family Members, or (iii) a partnership or partnerships in which such Immediate
Family Members have at least ninety‑nine percent (99%) of the equity, profit and
loss interests. Subsequent transfers of Performance Shares shall be prohibited
except by will or the laws of descent and distribution or pursuant to a QDRO,
unless such transfers are made to the original Grantee or a person to whom the
original Grantee could have made a transfer in the manner described herein. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
Following transfer, the Performance Shares shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer, and,
except as otherwise provided herein, the term “Grantee” shall be deemed to refer
to the transferee. The consequences of termination of employment shall continue
to be applied with respect to the original Grantee.
8.    Adjustments. As provided in Section 15 of the Plan, certain adjustments
may be made to the Performance Shares upon the occurrence of events or
circumstances described in Section 15 of the Plan.
9.    Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the shares of Common Stock or cash otherwise payable
or deliverable an amount of cash and/or number of shares of Common Stock (valued
at their Fair Market Value) that is equal to the amount of all federal, state
and local taxes required to be withheld by the Company, as determined by the
Committee. In the event the Company, in its sole discretion, determines that the
Grantee’s tax obligations will not be satisfied under the methods otherwise
expressly described above, the Grantee, subject to compliance with the Company’s
insider trading policies, authorizes the Company or the Company’s Stock Plan
Administrator, currently UBS Financial Services Inc., to (i) sell a number of
shares of Common Stock issued or outstanding pursuant to the award, which number
of shares of Common Stock the Company determines has at least the market value
sufficient to meet the tax withholding obligations, plus additional shares of
Common Stock to account for rounding and market fluctuations and (ii) pay such
tax withholding to the Company. The shares of Common Stock may be sold as part
of a block trade with other Participants such that all Participants receive an
average price.

-4-

--------------------------------------------------------------------------------



10.    Restrictions Imposed by Law. Without limiting the generality of Section
16 of the Plan, the Grantee agrees that the Company will not be obligated to
issue or deliver any shares of Common Stock if counsel to the Company determines
that such delivery would violate any applicable law or any rule or regulation of
any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange or association upon which the Common Stock
is listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the issuance or delivery of shares of
Common Stock to comply with any such law, rule, regulation or agreement.
11.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be (a) delivered personally to the
following address:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Human Resources
with a copy to:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Law Department
or (b) sent by first class mail, postage prepaid and addressed as follows:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Human Resources
with a copy to:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Law Department
Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.
12.    Amendment. Notwithstanding any other provisions hereof, this Agreement
may be supplemented or amended from time to time as approved by the Committee as
contemplated by Section 6 of the Plan. Without limiting the generality of the
foregoing, without the consent of the Grantee, (a) this Agreement may be amended
or supplemented (i) to cure any ambiguity or to correct

-5-

--------------------------------------------------------------------------------



or supplement any provision herein which may be defective or inconsistent with
any other provision herein, or (ii) to add to the covenants and agreements of
the Company for the benefit of Grantee or surrender any right or power reserved
to or conferred upon the Company in this Agreement, subject, however, to any
required approval of the Company’s stockholders and, provided, in each case,
that such changes or corrections shall not adversely affect the rights of
Grantee with respect to the award evidenced hereby without the Grantee’s
consent, or (iii) to make such other changes as the Company, upon advice of
counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and (b) subject to Section 6 of the Plan and any required
approval of the Company’s stockholders, the award evidenced by this Agreement
may be canceled by the Committee and a new award made in substitution therefor,
provided that the award so substituted shall satisfy all of the requirements of
the Plan as of the date such new award is made and no such action shall
adversely affect the Performance Shares without the Grantee’s consent.
13.    Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any employing Subsidiary to terminate the Grantee’s employment at any time, with
or without cause; subject, however, to the provisions of the Employment
Agreement.
14.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Texas.
15.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
16.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy shall be an original, but all of them
together represent the same agreement.
17.    Rules by Committee. The rights of the Grantee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
18.    Entire Agreement. Subject to the provisions of the Employment Agreement,
Grantee and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the Performance
Shares and replaces and makes null and void any prior

-6-

--------------------------------------------------------------------------------



agreements, oral or written, between Grantee and the Company regarding the
Performance Shares. To the extent of any conflict between this Agreement and the
Employment Agreement, the terms of the Employment Agreement shall control;
provided, however, that the parties acknowledge and agree that to the extent set
forth in the last sentence of the first subparagraph of paragraph 5, the
provisions of this Agreement modify and supersede the terms of the Employment
Agreement with respect to the consequences to this award of Performance Shares
of a termination of employment without Cause or a resignation for Good Reason
prior to a Change of Control.
19.    Section 409A. Payments under this Agreement are designed to be made in a
manner that is exempt from Section 409A of the Code as a “short-term deferral,”
and the provisions of this Agreement will be administered, interpreted and
construed accordingly (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).
20.    Grantee Acceptance. Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.
ATTEST:                        CARRIZO OIL & GAS, INC.
By:                        
Secretary                             S. P. Johnson, IV    
President


ACCEPTED:




    
[Name]            





-7-

--------------------------------------------------------------------------------



Schedule A to Performance Share Award Agreement dated as of _________, 20___
SCHEDULE A
PEER COMPANIES


The following companies compromise the Peer Companies for the Performance
Period:


[Describe Peer Companies]

-1-